Citation Nr: 1118131	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  98-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION


The Veteran served on active duty from November 1962 to April 1966.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this case was subsequently transferred to the RO in Wilmington, Delaware.

When this case was most recently before the Board in September 2009, it was remanded for further development.  It has since been returned to the Board for further appellate action.


REMAND

The appellant contends that the Veteran's fatal adenocarcinoma of the pancreas was related to his exposure to herbicides and/or ionizing radiation during his active service.  The Veteran died in September 1996.  

Special development is warranted under 38 C.F.R. § 3.311 if the claim involves a radiogenic disease listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease manifested during certain specified periods as defined under 38 C.F.R. § 3.311(b)(5).  Pancreatic cancer is listed as a radiogenic disease, and the Veteran's pancreatic cancer manifested more than 5 years after service, satisfying 38 C.F.R. § 3.311(b)(5).  

While the Veteran's exposure to radiation cannot be presumed under the circumstance, further development would fall under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  The Board notes that multiple requests for available records concerning the Veteran's exposure to radiation have been attempted.  However, the case has not been forwarded to the Under Secretary for Health for preparation of a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  As such, further development is required.  

In this case, after such development, if it is determined that the Veteran was exposed to ionizing radiation, then the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(a)(2)(iii).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should prepare a summary of the claimed circumstances of the Veteran's exposure to ionizing radiation during service and then forward the claims files to the Under Secretary for Health for preparation of an estimate of the Veteran's exposure to ionizing radiation in service.  

2.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review the dose estimate(s) and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) and complete such development.  Then, determine whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

3.  After completion of the above and any other notice or development needed, readjudicate the issue of entitlement to service connection for the Veteran's cause of death.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a supplemental statement of the case should be provided to the appellant and her representative and they should be afforded the requisite period of time to respond.  Then, the claims files should be returned to the Board for further appellate action.

No action is required of the appellant unless she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

